In a proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated July 27, 1993, which, after a hearing, revoked a certificate of occupancy, the petitioners appeal from a judgment of the Supreme Court, Queens County (Lisa, J.), entered July 19, 1994, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In reviewing a determination of a zoning board, the determination must be upheld as long as there is a rational basis for it and it is supported by substantial evidence (see, Matter of Fuhst v Foley, 45 NY2d 441; see also, 2 Anderson, New York Zoning Law and Practice § 26.17 [3d ed]). Moreover, if not irrational or unreasonable, the interpretation and construction given statutes by the body responsible for their administration should be upheld (see, e.g., Matter of New York Life Ins. Co. v Galvin, 35 NY2d 52; Matter of Albert v Board of Stds. & Appeals, 89 AD2d 960). Based on the record, the determination by the Board of Standards and Appeals was not arbitrary or capricious and was supported by substantial evidence (see, e.g., Matter of Douglaston Civic Assn, v Klein, 51 NY2d 963; Matter of Montalbano v Silva, 204 AD2d 457). Thompson, J. P., Joy, Altman and Hart, JJ., concur.